AO 435

(Rev. 04/18) a

TRANSCRIPT ORDER PUPPETS
1. NAME 2, PHONE NUMBER 3. DATE
Sean Bea 2027) 616-2717 8/23/2019
4. DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7, ZIP CODE
sean.p.bea usdoj.gov Washington DC 20002
8. CASE NUMBER DATES OF PROCEEDINGS
2 10. FROM 11.TO
12. CASE NAME LOCATION OF PROCEEDINGS
U.S. v. Jack Stephen Purs 13. cITY Houston 14. STATE Texas
15. ORDER FOR
APPEAL [x] CRIMINAL [_] CRIMINAL JUSTICE ACT L_] BANKRUPTCY

NON- APPEAL CIVIL IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS DATE(S PORTIONS
VOIR DIRE TESTIMONY (Specify Witness)
OPENING STATEMENT (Plaintiff)
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff) XX] PRE-TRIAL PROCEEDING (Spcy)
CLOSING ARGUMENT (Defendant) Pretrial Conference 8/22/2019
OPINION OF COURT
JURY INSTRUCTIONS OTHER (Specify)
SENTENCING
BAIL HEARING

17. ORDER

ORIGINAL
CATEGORY (Includes Certified Copy to | FIRST COPY acc NO, OF PAGES ESTIMATE

No. OF COPIES
No. OF COPIES
No. OF COPIES
No. OF COPIES
No. OF COPIES

No. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL

18. SIGNATURE PROCESSED BY
oe

19. DATE PHONE NUMBER
8/23/2019

TRANSCRIPT TO BE PREPARED BY COURT ADDRESS

DEPOSIT PAID DEPOSIT PAID

ORDERING PARTY NOTIFIED

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY
